UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 11-K ANNUAL REPORT þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-13884 A. Full title of the Plan and the address of the Plan, if different from that of the issuer named below: CAMERON INTERNATIONAL CORPORATION RETIREMENT SAVINGS PLAN B. Name of issuer of the securities held pursuant to the Plan and the address of the principal executive office: CAMERON INTERNATIONAL CORPORATION 1333 West Loop South, Suite1700 Houston, Texas 77027 Financial Statements and Supplemental Schedule Cameron International Corporation Retirement Savings Plan As of December 31, 2008 and 2007 and for the year ended December 31, 2008 2 Cameron International Corporation Retirement Savings Plan Financial Statements and Supplemental Schedule As of December 31, 2008 and 2007 and for the year ended December 31, 2008 Contents Report of Independent Registered Public Accounting Firm – MFR,P.C. 4 Audited Financial Statements Statements of Net Assets Available for Benefits 5 Statement of Changes in Net Assets Available for Benefits 6 Notes to Financial Statements 7 Supplemental Schedule Schedule H, Line 4(i) – Schedule of Assets (Held at End of Year) 19 Signature 20 Consent of Independent Registered Public Accounting Firm - MFR, P.C. 22 3 Report of Independent Registered Public Accounting Firm To Participants and Plans Administration Committee Cameron International Corporation Retirement Savings Plan We have audited the accompanying statements of net assets available for benefits of the Cameron International Corporation Retirement Savings Plan (the “Plan”), as of December 31, 2008 and 2007, and the related statement of changes in net assets available for benefits for the year ended December 31, 2008. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2008 and 2007, and the changes in its net assets available for benefits for the year ended December 31, 2008, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2008 is presented for purposes of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the 2008 basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ MFR, P.C. Houston, Texas June 29, 4 Cameron International Corporation Retirement Savings Plan Statements of Net Assets Available for Benefits December 31, 2008 2007 Assets: Employer contributions receivable $ 3,298,343 $ 4,981,374 Employee contributions receivable 308 3,432 Investments: Participant loans 12,274,083 10,775,311 Plan interest in the Cameron International Corporation Master Trust 451,555,625 611,369,168 Net assets reflecting all investments at fair value 467,128,359 627,129,285 Adjustment from fair value to contract value for interest in Cameron International Corporation Master Trust relating to fully benefit-responsive investment contracts 929,042 (1,180,979 ) Net assets available for benefits $ 468,057,401 $ 625,948,306 The accompanying notes are an integral part of these statements. 5 Cameron International Corporation Retirement Savings Plan Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2008 Additions: Employer contributions $ 35,254,755 Employee contributions 32,422,257 Rollovers 30,968,737 Interest from participant loans 829,604 Net investment loss from the Cameron International Corporation Master Trust (218,889,013 ) Total net reduction (119,413,660 ) Deductions: Administrative fees (580,818 ) Benefits paid to participants (37,896,427 ) Total deductions (38,477,245 ) Net decrease in net assets available for benefits (157,890,905 ) Net assets available for benefits at: Beginning of year 625,948,306 End of year $ 468,057,401 The accompanying notes are an integral part of these statements. 6 Cameron International Corporation Retirement Savings Plan Notes to Financial Statements December
